Citation Nr: 0928001	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
detrusor instability and/or chronic cystitis, claimed as a 
bladder infection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A transcript is 
associated with the claims folder.



FINDINGS OF FACT

During the rating period on appeal, the Veteran reported 
voiding 12 to 16 times per day and 2 or 3 times at night.  In 
addition, he experienced post-void leakage and, rather than 
wearing absorbent materials, he changed his underclothing 2 
to 5 times per day.  Accepting the Veteran's testimony as 
credible, the Board finds the evidence in approximate balance 
as to whether an increased rating is warranted.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for a 40 percent evaluation for detrusor instability and/or 
chronic cystitis, claimed as a bladder infection, have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, 
Diagnostic Code 7512 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in January 
2005, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, and provided examples of types 
of evidence.  Although no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in January 2005 does not appear to fully satisfy the 
requirements of Dingess or Vasquez-Flores, in that it did not 
describe how VA determines disability ratings or effective 
date, nor did it specify that the evidence should show how 
the disability affected the Veteran's employment and daily 
life or provide the rating schedule that would be used to 
evaluate the Veteran's disability.  Therefore, to this 
extent, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be satisfied 
solely by various post-decisional communications.  See 
Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the Veteran in March 2006 
describing how VA determines disability ratings and effective 
dates.  Additionally, an October 2008 letter provided him 
with the schedule that would be used to evaluate his 
genitourinary disability and advised him that the Board would 
consider evidence showing how his disability affected his 
employment and daily life.  The claim was subsequently re-
adjudicated in the November 2008 SSOC.  In addition, the July 
2005 rating decision, June 2006 SOC, and November 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  Thus, the Board finds that the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, including the requirements set 
forth by the Court in Dingess and Vasquez-Flores have been 
satisfied.

With regard to VA's duty to assist, the RO obtained the 
Veteran's treatment records from the Portland VA Medical 
Center (VAMC), and the Veteran was afforded VA examinations 
in April 2005 and August 2008.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran was assigned an evaluation under 
Diagnostic Code (DC) 7512, which is found in 38 C.F.R. 
§ 4.115b, for Ratings of the Genitourinary System - 
Diagnoses.  DC 7512 addresses chronic cystitis, which is to 
be rated as a voiding dysfunction.  

The rating criteria for voiding dysfunction are found in 
38 C.F.R. § 4.115a, entitled Ratings of the Genitourinary 
System - Dysfunctions.  This section does not contain 
enumerated codes.  Rather, one section is labeled "voiding 
dysfunction," which may be rated based on urine leakage, 
frequency, or obstructed voiding. 

Under urine leakage, a 20 percent rating is assigned where 
the wearing of absorbent materials which must be changed less 
than 2 times per day is required; a 40 percent rating is 
assigned when the wearing of absorbent materials which must 
be changed 2 to 4 times a day is required; and a 60 percent 
rating is assigned when voiding dysfunction requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.

Under urinary frequency, a 10 percent rating is assigned 
where there is a daytime voiding interval between 2 and 3 
hours or awakening to void 2 times per night; a 20 percent 
rating is assigned where there is a daytime voiding interval 
between 1 and 2 hours or awakening to void 3 to 4 times per 
night; and a 40 percent rating is assigned where there is a 
daytime voiding interval less than 1 hour or awakening to 
void 5 or more times per night.

Finally, under obstructed voiding, a 0 percent rating is 
assigned where there is obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year; a 10 percent rating is assigned where there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc, (2) uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec), (3) recurrent urinary tract 
infections secondary to obstruction, (4) stricture disease 
requiring periodic dilatation every 2 to 3 months; and a 30 
percent rating is assigned when there is urinary retention 
requiring intermittent or continuous catheterization.    

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Facts and Analysis

In this case, service connection for chronic cystitis was 
initially granted in January 1971, and a noncompensable (0 
percent) evaluation was assigned effective September 11, 
1970, the day after the Veteran's separation from active 
service.  

The Veteran filed a claim for an increased rating in November 
2004.  Although a July 2005 rating decision confirmed the 0 
percent rating, his disability evaluation was increased from 
0 to 20 percent in a November 2008 SSOC, effective from 
November 23, 2004, the date his increased rating claim was 
received.  The Veteran continued his appeal, and he contends 
that his disability warrants an evaluation in excess of the 
currently assigned 20 percent.  

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal to determine whether 
a rating in excess of 20 percent is warranted.  

In March 2004 at the Vancouver Clinic, the Veteran reported 
nocturia.  The doctor noted that the last prostate check, in 
July 2003, had been normal.  The doctor prescribed Terazosin 
and a urinary analysis was ordered, although the results are 
not contained in the claims file.  

At a June 2004 check-up at the Portland VAMC, the Veteran 
reported no genitourinary problems.  However, in April 2005 
at a VA examination, he said he did not have any difficulty 
starting his urinary stream, but was plagued with post-void 
dribbling.  He occasionally had to change his underclothing.  
He reported feeling relieved when he voided, and the caliber 
of his stream was good.  He had nocturia 2 or 3 times a 
night, and voided 12 to 16 times during the day.  There was 
some urgency, but he had not had treatment for any urinary 
tract infections recently.  The examiner assessed benign 
prostatic hyperplasia with mild obstructive urinary symptoms 
and chronic cystitis.  He opined that the Veteran's symptoms 
primarily consisted of bladder outlet obstruction symptoms 
from benign prostatic hyperplasia, and he saw no evidence 
that the Veteran was experiencing recurrent cystitis.  

A January 2006 urinalysis conducted at the Portland VAMC was 
normal.  

In a September 2006 Statement in Support of Claim, the 
Veteran stated that he did not wear absorbent materials for 
the sake of his ego, but instead preferred to change his 
clothes as necessary.  He said he urinated 12 to 16 times per 
day and 2 to 3 times at night.  He stated it was difficult 
for him to determine when he needed to urinate; he often felt 
pressure in his abdomen.  Being in one place for an hour 
without going to the bathroom was usually impossible.  

A March 2007 urinalysis taken at the VAMC was negative.  
During an August 2007 check-up, however, the Veteran 
complained of urinary hesitancy and increased frequency.  He 
denied dysuria and hematuria.  The doctor noted that there 
had been slight enlargement of the prostate on examination 
one year before.  

In August 2008, the Veteran was afforded another VA 
examination.  The examiner noted that he had previously been 
prescribed Terazosin, as his urinary symptoms were thought to 
be attributable to benign prostatic hypertrophy, but the 
Terazosin failed to alleviate his symptoms.  Currently, the 
Veteran's urinary stream started slowly, although the caliber 
of the stream was good.  He felt relieved most of the time 
after voiding, and had nocturia 2 or 3 times, with voiding 12 
to 16 times per day.  He complained of post-void dribbling.  
There was no pain with urination but there was urgency.  He 
did not have any incontinence and did not require the use of 
protective pads.  He did change his clothes frequently, 
however.  He was not currently on any medications.  He 
reported difficulty finding employment that would accommodate 
his need to urinate frequently.  The examiner assessed 
detrusor instability, noting that the symptoms described by 
the Veteran were essentially the same symptoms he suffered 
during active service.  Thus, although a definitive diagnosis 
was never made, the examiner opined that the Veteran had an 
unstable bladder.  He further indicated that the Veteran 
might have interstitial cystitis, although a definitive 
diagnosis could only be made by an invasive procedure.  The 
examiner concluded that the Veteran would have moderate 
difficulty finding employment, given his urinary frequency.  

The Veteran wrote a letter in October 2008 detailing his 
symptoms.  He reiterated that he did not wear absorbent 
materials, but instead changed his clothes when necessary.  
He carried spare underwear and trousers with him, and changed 
approximately 2 or 3 times per day when there was significant 
leakage showing through his pants.  He stated he urinated 2 
or 3 times right before he went to bed, and would get up 
during the night up to 5 times to use the bathroom.  During 
the day, the Veteran stated he could occasionally go up to an 
hour-and-a-half without urinating, but that it was more often 
that he needed to go up to 3 times in half an hour.  The 
Veteran's wife also wrote a letter in October 2008 that 
stated he often changed his clothes several times per day and 
had to get up several times every night to go to the 
bathroom.  

Finally, the Veteran testified at the Board hearing in June 
2009 that he had to change his underwear 2 to 5 times per day 
due to post-void leakage, which occurred every time after 
urination.  Further, he said he urinated 12 to 16 times per 
day, and 2 or 3 times at night.  His sleep suffered because 
of the need to get up and go to the bathroom at night.  He 
testified that he had not worked since 2004 because of his 
urinary condition.  The Veteran's wife testified that he 
changed his clothes 5 times per day.  She stated that they 
planned their social outings and trip routes according to 
whether there was a restroom nearby.  Further, she stated 
that the Veteran was often irritable because of his lack of 
sleep.  

With consideration of the doctrine of resolving reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence for the rating period on appeal more nearly reflects 
the rating criteria for a 40 percent evaluation.  

The Veteran was rated under the voiding dysfunction criteria 
in 38 C.F.R. § 4.115a, described above.  When rating on the 
basis of urinary frequency, a 20 percent evaluation is 
awarded where the wearing of absorbent materials which must 
be changed less than 2 times per day is required, or the 
daytime voiding interval is between 1 and 2 hours or there is 
awakening to void 3 or 4 times per night.  Here, the Veteran 
testified at his June 2009 hearing that he could occasionally 
go up to one-and-a-half hours without going to the bathroom, 
although more often he would go 3 times in half an hour 
during the day, with a total of 12 to 16 times per day.  He 
also reported voiding 12 to 16 times per day at the April 
2005 VA examination, in his September 2006 Statement in 
Support of Claim, and at the August 2008 VA examination.  
Moreover, at the June 2009 hearing, he testified that he got 
up to go to the bathroom 2 or 3 times per night, which is 
also consistent with previous contentions.

Thus, an increased evaluation is not warranted for this 
period under DC 7512 or the rating criteria for voiding 
dysfunction on the basis of urinary frequency, because the 
Veteran's symptoms are consistent with the criteria in the 20 
percent category.  However, while the Veteran has not 
reported incontinence, he and his wife testified at the June 
2009 hearing that urine leakage forced him to change his 
clothes 2 to 5 times per day.  He has repeatedly stated in 
the medical records and in statements throughout the claims 
file that he does not wear absorbent materials because he is 
embarrassed to do so, but instead, brings a change of clothes 
wherever he goes and changes as necessary.  Thus, while 
absorbent materials would likely be deemed necessary in this 
Veteran's case, he chooses not to wear them.  A 40 percent 
evaluation is awarded when the condition requires the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day.  While, in this case, the Veteran does not wear 
absorbent materials, the evidence is consistent in showing 
that he changes his clothes several times per day due to 
post-voiding leakage.  

The Board has also considered whether any alternative 
diagnostic codes would allow for an increased evaluation.  
There is no evidence of renal dysfunction or recurrent 
urinary tract infections, and thus, the rating criteria for 
those disorders are not applicable.  Further, there is no 
evidence of problems with the kidney, ureter, or bladder, so 
DCs 7500 to 7519 are inapplicable.  There is no evidence of 
penis deformity or removal; thus, DCs 7520 to 7522 would not 
allow for an increased evaluation.  DCs 7523 and 7524 are not 
applicable, as there is no evidence of atrophy or removal of 
the testis.  Finally, there is no evidence of renal or kidney 
disorders as described in DCs 7530 to 7542.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected disability warrants 
an increased rating on an extra-schedular basis.  The 
governing criteria for the award of an extra-schedular rating 
call for a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, while the August 2008 VA examiner opined that the 
Veteran would have moderate difficulty finding employment 
given his urinary frequency, and the Veteran contends he has 
not worked since 2004 because of the frequency, there is no 
evidentiary showing that this disability is the sole reason 
for his present unemployability, or that  there is marked 
interference with employment.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted 
in this case.


ORDER

A 40 percent evaluation for detrusor instability and/or 
chronic cystitis, claimed as a bladder infection, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


